Mr. Justice Tantis delivered the opinion of the court: Claimant seeks an award for Fifty-six and 68/100 ($56.68) Dollars. The evidence discloses that pursuant to purchase order the claimant, on June 4, 1937, delivered to respondent’s Division of Highways certain automobile tires and tubes, the price of which was Fifty-six and 68/100 ($56.68) Dollars. On July 6, 1937 claimant submitted its bill for said merchandise, but through no fault of claimant, the bill was lost and no warrant was. issued in payment of the account prior to the lapse of the appropriation for the 1935-37 biennium on September 30, 1937. The merchandise was regularly purchased and delivered, and payment therefor is legally due. “Where claimant has rendered services or furnished supplies to the State on the order or request of an official authorized to contract for the same, and submits a bill therefor within a reasonable time, and due to no neglect or fault on the part of claimant, same is not approved and vouchered for payment before the appropriation from which it is payable lapses, an award for the reasonable and customary value of the services or supplies will be made where at the time the expenditure was contracted there were sufficient funds remaining in the appropriation to pay for same.” (Rock Island Sand & Gravel Co. vs. State, 8 C. C. R. 165.) An award is hereby entered in favor of claimant in the sum of Fifty-six and 68/100 ($56.68) Dollars.